UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES - GENERAL
CaseNo. CV 20-03358-SK Date June 3, 2021

 

Title Dejon Cagle v. Amy Jeemin Kim et al

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) JUDGMENT

Based on Plaintiffs notice of indication of mootness (ECF 40), judgment is hereby
entered dismissing this action without prejudice. Except as otherwise ordered, all parties must
bear their own costs and expenses.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
